113 N.J. 1 (1988)
549 A.2d 428
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JORGE HURTADO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 24, 1988.
Decided November 7, 1988.
*2 Peter M. Jacques, Assistant Deputy Public Defender, argued the cause for appellant (Alfred A. Slocum, Public Defender, attorney).
Mildred Vallerini Spiller, Deputy Attorney General, argued the cause for respondent (Cary Edwards, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment of the Appellate Division is reversed, the matter is remanded to the trial court to permit defendant to retract his guilty plea, substantially for the reasons expressed in the dissenting opinion of Judge Skillman, reported at 219 N.J. Super. 12, 23 (1987).
For reversal and remandment  Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
Opposed  None.